995 F.2d 305
301 U.S.App.D.C. 405
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NELLO L. TEER COMPANY, Appellee,v.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, Appellant.
Nos. 89-7274, 89-7282.
United States Court of Appeals, District of Columbia Circuit.
May 17, 1993.

Before:  EDWARDS, D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These causes came on to be heard on the record on appeal from the United States District Court for the District of Columbia and were argued by counsel.   Thereafter, questions of law were certified to the District of Columbia Court of Appeals pursuant to Section 11-723 of the D.C.Code.   That court rendered its decision on December 18, 1992.   Upon consideration of the foregoing, it is


2
ORDERED and ADJUDGED, by the Court, that the portion of the judgment of the District Court appealed from in these causes is hereby reversed and the case is remanded with instructions to enter judgment for WMATA in all respects.


3
It is ORDERED, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15 (August 1, 1987).   This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.